 



Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
THIS AGREEMENT made effective as of the 2 day of October, 2006.
BETWEEN:
     CANWEST PETROLEUM CORPORATION, a body corporate incorporated under the laws
of the State of Colorado (hereinafter called the “Corporation”)
- and -
     DR. ERDAL YILDIRIM, an individual resident in Calgary, Alberta (hereinafter
called the “Executive”)
WHEREAS the Corporation wishes to employ the Executive as the Vice-President,
Corporate & Strategic Development of the Corporation pursuant to the terms of
this Agreement;
AND WHEREAS the Executive wishes to accept employment with the Corporation as
the Executive Vice President, Project Development of the Corporation pursuant to
the terms of this Agreement;
NOW THEREFORE in consideration of the employment of the Executive by the
Corporation, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
1.1 In this Agreement, the following terms shall have the following meanings:

  (a)   “Act” means the Business Corporations Act (Alberta), as amended;     (b)
  “affiliated” has the meaning set out in the Act, and an “affiliate” means one
of two or more affiliated bodies corporate;     (c)   “Agreement” means this
Executive Employment Agreement;     (d)   “Base Fee” means the amount paid to
the Executive annually by the Corporation pursuant to Article 5.1;     (e)  
“Board of Directors” means the board of directors of the Corporation;     (f)  
“Business” means the business of the Corporation;     (g)   “Cause” means any
reason which would entitle the Corporation to terminate the Executive’s
employment without notice or payment in lieu of notice at common law, or under
the provisions of any other applicable law or regulation and includes, without
limiting the generality of the foregoing:



 



--------------------------------------------------------------------------------



 



  (i)   fraud, misappropriation of the Corporation’s property or funds,
embezzlement, malfeasance, misfeasance or nonfeasance in office which is
willfully or grossly negligent on the part of the Executive;     (ii)   the
willful allowance by the Executive of his duty to the Corporation and his
personal interests to come in conflict in a material way in relation to any
transaction or matter that is of a substantial nature; or     (iii)   the
material breach by the Executive of any of his covenants or obligations under
this Agreement including, without limitation, any non-competition,
non-solicitation or confidentiality covenants with the Corporation;

  (h)   “Change of Control” means the occurrence of any of the following:

  (i)   the acquisition, by whatever means, by a person (or two or more persons
who in such acquisition have acted jointly or in concert or intend to exercise
jointly or in concert any voting rights attaching to the securities acquired),
directly or indirectly, of the beneficial ownership of such number of voting
securities or rights to voting securities of the Corporation, which together
with such person’s then owned voting securities and rights to voting securities,
if any, represent (assuming the full exercise of such rights to voting
securities) more than 30% of the combined voting power of the Corporation’s then
outstanding voting securities and such person’s previously owned rights to
voting securities; or     (ii)   the amalgamation, consolidation or merger of
the Corporation with any other corporation pursuant to which the shareholders of
the Corporation immediately prior to such transaction do not own voting
securities of the successor or continuing corporation which would entitle them
to cast more than 30% of the votes attaching to shares in the capital of the
successor or continuing corporation which might be cast to elect directors of
that corporation; or     (iii)   the election at a meeting of the Corporation’s
shareholders, as directors of the Corporation, of a number of persons, who were
not included in the slate for election as directors proposed to the
Corporation’s shareholders by the Corporation’s prior Board of Directors, and
who would represent a majority of the Board of Directors, or the appointment as
directors of the Corporation, of a number of persons which would represent a
majority of the Board of Directors, nominated by any holder of voting shares of
the Corporation or by any group of holders of voting shares of the Corporation
acting jointly or in concert and not approved by the Corporation’s prior Board
of Directors;

  (i)   “Company Property” includes any and all proprietary technology,
financial, operating and training information, all works of expression and any
copyrights in such works, current or potential business contacts and contract
development information, patentable inventions, discoveries or trade secrets,
and any materials, tools, equipment, devices, records, files, data, tapes,
computer programs,

-2-



--------------------------------------------------------------------------------



 



      computer disks, software, communications, letters, proposals, memoranda,
lists, drawings, blueprints, correspondence, specifications or any other
documents or property belonging to the Corporation or any Related Corporations;
    (j)   “Confidential Information” means any information of a confidential
nature which relates to the Business of the Corporation or any Related
Corporation, including, without limiting the generality of the foregoing, trade
secrets, technical information, marketing strategies, sales and pricing
policies, financial information, business, marketing or technical plans,
programs, methods, techniques, concepts, formulas, documentation, intellectual
property, software, industrial designs, products, geophysical studies and data,
strategic studies, engineering information, customer and supplier lists,
shareholder data and personnel information. Notwithstanding the foregoing,
Confidential Information shall not include any information which:

  (i)   was in the possession of or known to the Executive prior to joining the
Corporation or any related corporation, without any obligation to keep it
confidential, before it was disclosed to the Executive by the Corporation; or  
  (ii)   is or becomes public knowledge through no fault of the Executive; or  
  (iii)   is independently developed by the Executive outside the scope of his
employment with the Corporation; or     (iv)   is disclosed by the Corporation
or any related corporation to another Person without any restriction on its use
or disclosure; or     (v)   is or becomes lawfully available to the Executive
from a source other than the Corporation;

  (k)   “Effective Date” means the date of this Agreement, unless otherwise
noted herein or agreed to by the Parties;     (l)   “Monthly Base Fee” means the
annual Base Fee paid to the Executive, divided by 12;     (m)   “Notice” means
any notice given by one Party to the other Party in accordance with the
provisions hereof;     (n)   “Notice Period” shall be 18 months plus one month
for each completed year of employment by the Executive (which for the purposes
of this agreement shall be calculated from October 2, 2006) up to a maximum
aggregate of 24 months;     (o)   “Party” means one or other of the Executive
and the Corporation, and “Parties” means the Executive and the Corporation;    
(p)   “Permanent Disability” means a mental or physical disability whereby the
Executive:

-3-



--------------------------------------------------------------------------------



 



  (i)   is unable, due to illness, disease, mental or physical disability or
similar cause, to fulfill his obligations as an officer of the Corporation for
any consecutive 6 month period, or for any period of 12 or more months (whether
consecutive or not) in any consecutive 24 month period; or     (ii)   is
declared by a Court of competent jurisdiction to be mentally incompetent or
incapable of managing his affairs;

  (q)   “Person” includes an individual, partnership, association, body
corporate, trustee, executor, administrator or legal representative, and
“Persons” means a group of more than one Person;     (r)   “Related Corporation”
means any subsidiary, parent company, division, affiliate, predecessor or
successor of the Corporation;     (s)   “Shares” means the common shares of the
Corporation and any other shares of the Corporation which have the right to vote
in respect of the Board of Directors of the Corporation;     (t)   “Term” means
the period during which this Agreement remains in force pursuant to Article III;
    (u)   “Termination Date” means the last day actively worked by the Executive
for the Corporation; and     (v)   “Triggering Events” means any one or more of
the following:

  (i)   a material change (other than those which are clearly consistent with a
promotion) in the services, position or duties of the Executive with the
Corporation, responsibilities (including, without limitation, the office to
which the Executive reports and the personnel which report to the Executive),
title or office, which includes any removal of the Executive from or any failure
to re-elect or re-appoint the Executive to any such positions or offices,
without the prior consent of the Executive;     (ii)   the assignment by the
Corporation to the Executive of any duties which are inconsistent with the
Executive’s position, duties and responsibilities within the Corporation,
without the prior consent of the Executive;     (iii)   any failure by the
Corporation to continue in effect any material benefit, bonus, profit sharing,
incentive, remuneration or compensation plan, stock ownership, stock option or
stock purchase plan, pension plan or retirement plan in which the Executive is
participating or entitled to participate or the Corporation taking any action or
failing to take any action that would adversely affect the Executive’s
participation in or reduce his rights or benefits under or pursuant to any such
plan, without in any of the foregoing events providing alternative rights or
benefits of reasonably equivalent or greater value, or the Corporation failing
to increase or improve such rights or benefits on a basis consistent with
practices in effect with respect to the other senior executives of the
Corporation;

-4-



--------------------------------------------------------------------------------



 



  (iv)   the Corporation relocating the Executive to any place other than
Calgary, Alberta without the consent of the Executive, except for required
travel on the Corporation’s business to an extent substantially consistent with
the Executive’s current duties and obligations;     (v)   the sale, lease or
transfer by the Corporation of all or substantially all of the assets of the
Corporation to any Person other than a Related Corporation;     (vi)   approval
by the shareholders of the Corporation of the liquidation, dissolution or
winding-up of the Corporation;     (vii)   any breach by the Corporation of any
provision of this Agreement which is not rectified in all material respects
within a reasonable period of time after notice of such breach has been provided
by the Executive to the Corporation; or     (viii)   the failure by the
Corporation to obtain, in a form satisfactory to the Executive, an effective
assumption of his obligations under this Agreement by any successor to the
Corporation.

1.2 The headings in this Agreement are inserted for convenience and ease of
reference only, and shall not affect the construction or interpretation of this
Agreement.
1.3 All words in this Agreement importing the singular number include the
plural, and vice versa. All words importing gender include the masculine,
feminine and neuter genders.
1.4 All monetary amounts are in Canadian dollars.
1.5 The word “including”, when following any general statement or term, is not
to be construed as limiting the general statement or term to the specific items
or matters set forth or to similar items or matters, but rather as permitting
the general statement or term to refer to all other items or matters that could
reasonably fall within its broadest possible scope.
1.6 A reference to a statute includes all regulations made thereunder, all
amendments to the statute or regulations in force from time to time, and any
statute or regulation that supplements or supersedes such statute or
regulations.
1.7 A reference to an entity includes any successor to that entity.

-5-



--------------------------------------------------------------------------------



 



1.8 A reference to “approval”, “authorization” or “consent” means written
approval, authorization or consent.
1.9 A reference to an Article is to an Article of this Agreement and the
reference to a Section followed by a number or some combination of numbers and
letters refers to the section, paragraph, subparagraph, clause or sub-clause of
this Agreement so designated.
ARTICLE II
EMPLOYMENT OF EXECUTIVE
2.1 The Corporation agrees to employ the Executive as the Executive Vice
President, Project Development of the Corporation and the Executive agrees to
accept such employment in accordance with the terms and conditions of this
Agreement.
2.2 The Parties agree that the relationship between the Corporation and the
Executive is that of employer and employee.
ARTICLE III
TERM OF AGREEMENT
3.1 The Term of this Agreement shall be for an indefinite period commencing on
the Effective Date, unless earlier terminated by the Corporation or the
Executive pursuant to the terms and conditions of this Agreement.
ARTICLE IV
DUTIES OF EXECUTIVE
4.1 The Executive shall, during the Term:

  (a)   perform the duties and responsibilities of the Executive Vice President,
Project Development, including all those duties and responsibilities customarily
performed by a person holding the same or an equivalent position, or performing
duties similar to those to be performed by the Executive, in corporations of a
similar size to the Corporation, in a similar Business to that of the
Corporation in Canada and publicly traded on a recognized senior stock exchange,
as well as such other related duties and responsibilities as may be assigned to
the Executive by the Board of Directors of the Corporation from time to time,
provided that such other related duties and responsibilities are consistent with
the Executive’s duties as the Executive Vice President, Project Development;    
(b)   accept such other office or offices to which he may be elected or
appointed by the Board of Directors of the Corporation in addition to that of
the Executive Vice President, Project Development, provided that performance of
the duties and responsibilities associated with such office or offices shall be
consistent with the duties provided for in Article 4.1(a);     (c)   devote the
majority of his working time, attention, efforts and skill to the performance of
his duties and responsibilities as set out herein, and truly and faithfully
serve the best interests of the Corporation at all times. In particular, and
without limiting the generality of the foregoing, the Executive shall not engage
in any personal activities or any employment, consulting work, trade or other
business activity on his own account or on behalf of any other Person, or as a

-6-



--------------------------------------------------------------------------------



 



      material investor or shareholder of any other business or Person that
competes, conflicts or interferes with the Business or the performance of the
Executive’s duties under this Agreement in any way, whether directly or
indirectly. It shall not be a violation of this Article 4.1(c) for the Executive
to engage in a voluntary activity or other public service which does not
interfere with the Executive’s duties under this Agreement; and     (d)  
notwithstanding paragraph 4.1(c), the Corporation agrees that the Executive may
be a member of the board of directors of other companies provided that the
holding of such position would not be in direct conflict with the Business and
provided that the Board of Directors of the Corporation has granted prior
approval to such position.

ARTICLE V
BASE FEE
5.1 During the Term of this Agreement, the Corporation shall pay to the
Executive a fee of $250,000 per annum (the “Base Fee”), less required statutory
deductions, payable in equal semi-monthly installments or as otherwise
determined by the Corporation. The Executive’s Base Fee will be reviewed by the
Board of Directors of the Corporation from time to time, and may be increased
(but not decreased) at the sole discretion of the Board of Directors, based upon
such factors as the Board of Directors in its sole discretion determines are
relevant, which factors may include the performance of the Corporation and the
employment compensation arrangements of other corporations carrying on a similar
business and of a similar size to the Corporation in Canada.
5.2 The Corporation shall reimburse the Executive for all reasonable
out-of-pocket expenses incurred in the performance of his duties and in
accordance with the applicable policies and procedures of the Corporation, as
may be amended by the Corporation at its sole discretion from time to time. All
payments or reimbursements of expenses shall be subject to the submission by the
Executive of appropriate vouchers, bills and receipts. It is expressly
acknowledged that the Executive shall have the right, at his option, when
traveling on Business related matters or functions, to travel business class on
any airline flight over three (3) hours and that the Corporation shall reimburse
the Executive reasonable travel expenses associated therewith.
ARTICLE VI
INCENTIVE PAYMENTS
6.1 The Executive shall be entitled to participate in the Corporation’s long and
short term incentive plans (including stock option plans) and bonuses from time
to time, in amounts and on such terms and conditions as may be determined by the
Board of Directors of the Corporation at its sole discretion Any such
participation by the Executive shall be subject to the terms and conditions of
the relevant plan of the Corporation, as may be amended by the Board of
Directors of the Corporation at its sole discretion from time to time, and by
the terms and conditions of any applicable agreement between the Executive and
the Corporation made pursuant to such plan.

-7-



--------------------------------------------------------------------------------



 



ARTICLE VII
BENEFITS
7.1 The Executive shall be entitled to participate in all of the employment
benefits provided by the Corporation for its senior executive employees
(“Benefits”), subject to the terms and conditions of the applicable benefit
plans established by the Corporation, as may reasonably amended by the
Corporation from time to time.
7.2 The Executive shall be entitled to the use of a vehicle provided by the
Corporation. In the event that a vehicle is not made available to the Executive,
the Executive shall be entitled to a vehicle allowance in the amount of $1,500
per month.
ARTICLE VIII
VACATION
8.1 The Executive shall be entitled to an annual paid vacation of 30 business
days. Vacation may be taken in such a manner and at such times as the Executive
and the Corporation mutually agree. In the event that the Executive is unable to
take the entitled vacation time, the Corporation and the Executive shall
negotiate a suitable arrangement to compensate the Executive.
ARTICLE IX
TERMINATION BY CORPORATION
9.1 Subject to Section 9.3, the Corporation shall be entitled to terminate this
Agreement and the Executive’s employment at any time, for any reason, upon
written Notice to the Executive, in which case the Corporation shall provide the
Executive with the following (subject to the conditions set out in Article 9.2):

  (a)   a lump sum equal to the Monthly Base Fee as at the Termination Date,
multiplied by the number of months in the Notice Period;     (b)   a lump sum
equal to the value of the Executive’s Benefits (which value shall be deemed to
be the monthly cost to the Corporation excluding GST and similar taxes),
multiplied by the number of months in the Notice Period; and     (c)   a further
lump sum equal to the Executive’s average annual bonuses during the last three
fiscal years preceding the Termination Date (or, if the Executive has been
employed for less than three fiscal years, then for the period of employment
preceding the Termination Date), divided by 12 and multiplied by the number of
months in the Notice Period.

Payment of the amounts set out in this Article 9.1 shall represent full and
final settlement of any claims by the Executive against the Corporation or any
Related Corporation, arising out of or in any way connected to the Executive’s
employment with the Corporation or any Related Corporation, or the termination
of such employment, whether at common law or under the provision of any statute
or regulation, or pursuant to the terms of any agreement between the Parties.

-8-



--------------------------------------------------------------------------------



 



9.2 Payment of the amounts set out in Article 9.1 shall be subject to the
following conditions:

  (a)   the prior execution by the Executive of a settlement agreement and
release and indemnity in favour of the Corporation and any Related Corporations,
in a form reasonably acceptable to the Corporation;     (b)   any withholdings
or deductions required by law to be made by the Corporation; and     (c)   the
Executive’s right to receive payment under Article 9.1 shall not be subject to
any duty to mitigate, nor affected by any actual mitigation by the Executive.

9.3 The Corporation shall be entitled to terminate this Agreement and the
Executive’s employment with the Corporation at any time, without notice, pay in
lieu of notice or any other form of severance or termination pay, for Cause.
9.4 Notwithstanding any other term or provision of this Article 9, upon
termination of the Executive’s employment by the Corporation for any reason, the
Executive shall receive any Base Fee and Benefits earned up to the Termination
Date.
ARTICLE X
TERMINATION BY EXECUTIVE
10.1 The Executive may terminate this Agreement and his employment with the
Corporation by providing 60 days’ prior written Notice to the Corporation. Upon
termination of his employment pursuant to this Article 10.1, the Executive shall
not be entitled to receive any notice or pay in lieu of notice, or any other
form of severance or termination pay pursuant to this or any other agreement
between the Parties.
10.2 Notwithstanding the provision in Article 10.1, the Executive may terminate
his employment with the Corporation and receive the payments set out in
Article 10.3, upon the occurrence of either a Change of Control or a Triggering
Event, and subject to the conditions set out in Article 10.4.
10.3 Upon the occurrence of either a Change of Control or a Triggering Event,
and subject to the conditions set out in Article 10.4, the Executive shall
receive the following:

  (a)   a lump sum equal to the Monthly Base Fee as at the Termination Date,
multiplied by the number of months in the Notice Period;     (b)   a lump sum
equal to the value of the Executive’s Benefits (which value shall be deemed to
be the monthly cost to the Corporation excluding GST and similar taxes),
multiplied by the number of months in the Notice Period; and     (c)   a further
lump sum equal to the Executive’s average annual bonuses during the last three
fiscal years preceding the Termination Date (or, if the Executive has been
employed for less than three fiscal years, then for the period of employment
preceding the Termination Date), divided by 12 and multiplied by the number of
months in the Notice Period.

Payment of the amounts set out in this Article 10.3 shall represent full and
final settlement of any claims by the Executive against the Corporation or any
Related Corporation, arising out of or in any way connected to the Executive’s
employment with the Corporation or any Related

-9-



--------------------------------------------------------------------------------



 



Corporation, or the termination of such employment, whether at common law or
under the provision of any statute or regulation, or pursuant to the terms of
any agreement between the Parties.
10.4 Payment of the amounts set out in Article 10.3 shall be subject to the
following terms and conditions:

  (a)   the prior execution by the Executive of a settlement agreement and
release and indemnity in favour of the Corporation and any Related Corporations,
in a form reasonably acceptable to the Corporation;     (b)   the tendering by
the Executive of his resignation from any position he may hold as an officer or
a director of the Corporation and any Related Corporations;     (c)   any
withholdings or deductions required by law to be made by the Corporation by law;
    (d)   the Executive’s right to receive the payments under Article 10.3 shall
not be subject to any duty to mitigate, nor affected by any actual mitigation by
the Executive; and     (e)   the receipt by the Corporation of written notice
from the Executive, within 60 days of the occurrence of a Change of Control or a
Triggering Event, as the case may be, setting out the basis on which the
Executive believes that a Change of Control or a Triggering Event as the case
may be, has occurred.

10.5 The Executive covenants and agrees to provide his full cooperation and
assistance, in connection with the termination of his employment upon a
Triggering Event, to transfer his duties and responsibilities to a replacement.
10.6 Notwithstanding any other term or provision of this Article 10, upon
termination of the Executive’s employment by the Executive for any reason, the
Executive shall receive any Base Fee and Benefits earned up to the Termination
Date.
10.7 Payment under Article 10 shall be made on the later of the date which is 30
calendar days after receipt by the Corporation of the Notice referred to herein
and the date which is 60 calendar days after the effective date of the Change of
Control or Triggering Event, as the case may be.
ARTICLE XI
TERMINATION UPON DEATH OR PERMANENT DISABILITY
11.1 This Agreement shall automatically terminate upon the death of the
Executive.
11.2 In the event that the Executive shall suffer a Permanent Disability, the
Corporation may terminate this Agreement and the Executive’s employment by
providing at least 30 days prior written Notice to the Executive. Upon
termination of the Executive’s employment pursuant to this Article 11.2, the
Corporation shall have no further obligation to the Executive, with the
exception that the Executive shall continue to be entitled to such insurance
benefits as may be provided under any long term disability insurance plan, and
to any benefit or entitlement arising from any pension plan of the Corporation.

-10-



--------------------------------------------------------------------------------



 



ARTICLE XII
STOCK OPTIONS
12.1 Upon the termination of the Executive for Cause under Section 9.3 or if the
Executive terminates this Agreement pursuant to Section 10.1, only those stock
options and other incentive interests held by the Executive (including, for the
purposes hereof, those stock options and other incentive interests granted to
the Executive by a Related Corporation) that are vested at such Termination Date
may be exercised by the Executive in accordance with the terms of the relevant
agreement, stock option plan or other incentive plans of the Corporation in
effect at the time, as applicable, and the Executive shall have no claim to the
acceleration of vesting or the exercise on any stock options and other incentive
interests which are not fully vested as at such Termination Date other than
under the terms of the relevant agreement, stock option plan or other incentive
plans of the Corporation in effect at the time, as applicable. All such
remaining unvested stock options and other incentive interests shall terminate,
be null and void and of no further force and effect notwithstanding the terms of
the relevant agreement, stock option plan or other incentive plans of the
Corporation in effect at the time, as applicable.
12.2 Upon termination of the Executive by reason of death or Permanent
Disability, only those stock options and other incentive interests held by the
Executive (including, for the purposes hereof, those stock options and other
incentive interests granted to the Executive by a Related Corporation) which are
vested at such Termination Date may be exercised by the Executive pursuant to
the terms of the relevant agreement, stock option plan or other incentive plans
of the Corporation in effect at the time, as applicable, and the Executive shall
have no claim to the acceleration of vesting or to the exercise of any stock
options which are not fully vested as at such Termination Date, other than under
the terms of the relevant agreement, stock option plan or other incentive plans
of the Corporation in effect at the time, as applicable. All such remaining
unvested stock options and other incentive interests shall terminate, be null
and void and of no further force and effect notwithstanding the terms of the
relevant agreement, stock option plan or other incentive plans of the
Corporation in effect at the time, as applicable.
12.3 Upon termination of the Executive for any reason other than Cause,
voluntary termination by the Executive, death or Permanent Disability, all stock
options and other incentive interests held by the Executive (including, for the
purposes hereof, those stock options and other incentive interests granted to
the Executive by a Related Corporation) shall vest immediately and may be
exercised pursuant to the terms of the relevant agreement, stock option plan or
other incentive plans of the Corporation in effect at the time, as applicable.
12.4 Notwithstanding subsections 12.2 and 12.3 hereof, the provisions of the
Corporation’s stock option plan, the provisions of any stock option agreement
entered into between the Corporation (including a Related Corporation) and the
Executive, and the provisions of any other incentive plan of the Corporation in
effect at the time, the Parties agree that upon termination of the Executive
pursuant to Sections 9.1, 10.2, 11.1 or 11.2 hereof, the applicable vested stock
options and other incentive interests may be exercised by the Executive until
the earlier of (i) the original date of expiry of the stock options and other
incentive interests, as the case may be; and (ii) two years after the
Termination Date. All stock options and other incentive interests which remain
unexercised after this time period shall terminate, be null and void and of no
further force and effect notwithstanding the terms of the relevant agreement,
stock option plan or other incentive plans of the Corporation in effect at the
time, as applicable.

-11-



--------------------------------------------------------------------------------



 



ARTICLE XIII
CONFIDENTIAL INFORMATION AND NON-COMPETITION
13.1 The Executive acknowledges and agrees that in performing the duties and
responsibilities of his employment pursuant to this Agreement, he will occupy a
position of high fiduciary trust and confidence with the Corporation, pursuant
to which he will develop and acquire wide experience and knowledge with respect
to all aspects of the Business carried on by the Corporation and its Related
Corporations, and the manner in which such Business is conducted. It is the
express intent and agreement of the Executive and the Corporation that such
knowledge and experience shall be used solely and exclusively in furtherance of
the Business interests of the Corporation and its Related Corporations, and not
in any manner detrimental to them. The Executive therefore agrees that, so long
as he is engaged by the Corporation pursuant to this Agreement, he shall not
engage in any practice or business that competes with the Business of the
Corporation or its Related Corporations. It shall not be considered a violation
of this Section 13.1 for the Executive to be involved as an investor or
shareholder in securities issued by corporations that compete directly or
indirectly with the Business, provided that such investment does not constitute
more than 5% of the outstanding securities of a business or corporation whose
shares trade on a recognized stock exchange.
13.2 The Executive agrees that during the Term, and following the termination of
the Executive’s employment for any reason, he shall treat confidentially all
Confidential Information belonging to the Corporation or its Related
Corporations, and shall not use or disclose the Confidential Information to any
unauthorized persons, except with the prior express written consent of the
Corporation, or otherwise as required by law.
13.3 The Executive further acknowledges and agrees that pursuant to the terms of
this Agreement, he will acquire Company Property which is and shall remain the
sole and exclusive property of the Corporation. Upon termination of the
Executive’s employment and this Agreement for any reason, the Executive shall
return to the Corporation all Company Property, together with any copies or
reproductions thereof, which may have come into the Executive’s possession
during the course of or pursuant to this Agreement, and shall delete or destroy
all computer files on his personal computer which may contain any Confidential
Information belonging to the Corporation, or its Related Corporations.
13.4 Notwithstanding the provision of 13.3 and 13.4, the Executive shall be
permitted to disclose Confidential Information as required by law, regulation,
government body or authority or by court order.
13.5 The Executive acknowledges and agrees that the Corporation would suffer
irreparable harm in the event that any Confidential Information or other
knowledge and experience acquired by the Executive in relation to the business
of the Corporation were disclosed to a competitor of the Corporation or used for
a competitive purpose for a reasonable period of time following the termination
of his employment. Accordingly, the Executive agrees that in the event his
employment with the Corporation is terminated for Cause by the Corporation, or
in the event that

-12-



--------------------------------------------------------------------------------



 



the Executive voluntarily resigns his employment with the Corporation, neither
he nor any employee or agent of the Executive shall, for a period of four
(4) months from the Termination Date:

  (a)   be engaged, either directly or indirectly in any manner including,
without limitation, as an officer, director, shareholder, owner, partner,
member, joint venturer, employee, independent contractor, consultant, advisor or
sales representative, in any business or enterprise which competes with the
Business of the Corporation or any Related Corporation, as such business was
conducted as of the Termination Date, with the exception that the Executive may
be involved as an investor or shareholder in securities issued by corporations
that compete directly or indirectly with the Business, provided that such
investment does not constitute more than 5% of the outstanding securities of a
business or corporation whose shares trade on a recognized stock exchange;    
(b)   solicit, entice or attempt to solicit or entice, either directly or
indirectly, any customer or prospective customer of the Corporation or any
Related Corporation as at the Termination Date, to become a customer of any
business or enterprise which competes with the Corporation or any Related
Corporation for any business as such business was conducted by the Corporation
or any Related Corporation as at the Termination Date; or     (c)   solicit or
entice, or attempt to solicit or entice, either directly or indirectly, any
employee of the Corporation or any Related Corporation as at the Termination
Date, to become employed by or connected with any business or enterprise which
competes with the Corporation or any Related Corporation for any business as
such business was conducted by the Corporation or any Related Corporation as at
the Termination Date.

The restrictions set out in this Section 13.5 shall apply only within North
America or to any business that directly relates to North America.
13.6 The Executive acknowledges and agrees that the Corporation will suffer harm
in the event that the Executive breaches any of the obligations under this
Article 13, and that monetary damages would be difficult to quantify and may be
inadequate to compensate the Corporation for such a breach. Accordingly, the
Executive agrees that in the event of a breach or a threatened breach by the
Executive of any of the provisions of this Article 13, the Corporation shall be
entitled to seek, in addition to any other rights, remedies or damages available
to the Corporation at law or in equity, an interim and permanent injunction, in
order to prevent or restrain any such breach or threatened breach by the
Executive.
13.7 The Executive hereby agrees that all restrictions contained in this
Article 13 are reasonable and necessary to protect the legitimate proprietary
interests of the Corporation, and will not unduly restrict his ability to secure
comparable alternative employment following the termination of his employment
for any reason. If any covenant or provision of this Article 13 is determined to
be void or unenforceable in whole or in part, for any reason, it shall be deemed
not

-13-



--------------------------------------------------------------------------------



 



to affect or impair the validity of any other covenant or provision of this
Agreement, which shall remain in full force and effect.
13.8 The provisions of this Article 13 shall remain in full force and effect
notwithstanding the termination of this Agreement for any reason.
ARTICLE XIV
INDEMNIFICATION
14.1 The Corporation covenants, both during and after the Executive’s term of
service, to indemnify and hold harmless the Executive and his heirs and legal
representatives, to the maximum extent permitted by Colorado law or other law to
which the Corporation is subject (provided that the Executive acted honestly and
in good faith with a view to the best interests of the Corporation and, in the
case of a criminal or administrative action or proceeding that is enforced by
monetary penalty, the Executive had reasonable grounds for believing that his
conduct was lawful), from and against:

  (a)   all costs, charges, liabilities and expenses whatsoever that the
Executive may sustain or incur in or about or in relation to any action, suit or
proceeding that is brought, commenced or prosecuted against the Executive for or
in respect of any act, deed, matter or thing whatever made, done or permitted or
not made, done or permitted by the Executive in or about the execution of his
duties as a director or officer of the Corporation or its subsidiaries; and    
(b)   all other costs, charges, liabilities and expenses that the Executive may
sustain or incur (including, without limitation, all income tax, sales tax and
excise tax liabilities resulting from any payment made pursuant to this
indemnity) in or about or in relation to the affairs of the Corporation or its
subsidiaries or his position as a director or officer of the Corporation or its
subsidiaries.

14.2 The Corporation further agrees that any costs, charges and expenses
referred to in paragraph 14.1(a) above shall be paid in advance of the final
disposition of any such action or proceeding upon receipt by the Corporation of
a written undertaking by the Executive to repay such amount if it shall
ultimately be determined that the Executive is not entitled to be indemnified in
accordance with the terms and conditions of this Indemnity and Colorado law.
14.3 The Corporation further agrees, both during and after the Executive’s term
of service, to use its reasonable best efforts to obtain any approval or
approvals necessary for such indemnification and to co-operate with the
Executive and to provide the Executive with access to any evidence which the
Corporation may have or control, which would enable the Executive to make
application or obtain any approval or approvals necessary for such
indemnification.
14.4 The Corporation shall maintain a directors and officers insurance policy in
such amounts as may be customary for corporations of a similar size and business
and risk profile as the Corporation in Canada, and the Executive shall be
entitled to the benefit of such insurance policy during the Term of the
Agreement and for so long after termination of the Agreement for any reason as
may be agreed to by the parties acting reasonably, for the purpose of providing
continued insurance coverage for the benefit of the Executive for all acts or
omissions covered by Article 14 that occur prior to the Termination Date.

-14-



--------------------------------------------------------------------------------



 



14.5 The provisions of this Article 14 shall remain in full force and effect
notwithstanding the termination of this Agreement for any reason.
ARTICLE XV
NOTICES
15.1 Any Notice required to be given hereunder may be provided by personal
delivery, by registered mail or by facsimile to the Parties hereto at the
following addresses:
To the Corporation:
CanWest Petroleum Corporation
Suite 205, 707 — 7th Avenue S.W.
Calgary, Alberta T2P 3H6
Attention: President and CEO
Fax: (403) 263-9812
To the Executive:
Dr. Erdal YILDIRIM
224 Woodhaven Place SW
Calgary Alberta
T2W 5P8
e-mail: yildirim@shaw.ca
Any Notice, direction or other instrument shall, if delivered, be deemed to have
been given and received on the business day on which it was so delivered, and if
not a business day, then on the business day next following the day of delivery,
and, if mailed, shall be deemed to have been given and received on the fifth day
following the day on which it was so mailed, and, if sent by facsimile
transmission, shall be deemed to have been given and received on the next
business day following the day it was sent.
15.2 Either Party may change its address for notice in the aforesaid manner.
ARTICLE XVI
GENERAL
16.1 This Agreement shall be construed and enforced in accordance with the laws
of the Province of Alberta, and the Parties hereby attorn to the non-exclusive
jurisdiction of Alberta Courts. Should provisions in this Agreement fail to
comply with the applicable legislation, the Agreement shall be interpreted in
accordance with those statutory requirements.

-15-



--------------------------------------------------------------------------------



 



16.2 This Agreement and any other agreements expressly incorporated by reference
herein, constitute the entire agreement between the Parties with respect to the
subject matter hereof, and supercede and replace any and all prior agreements,
undertakings, representations or negotiations pertaining to the subject matter
of this Agreement. The Parties agree that they have not relied upon any verbal
statements, representations, warranties or undertakings in order to enter into
this Agreement. In the event of a conflict between this Agreement and any other
agreement expressly incorporated by reference herein, the terms of this
Agreement shall prevail.
16.3 This Agreement may not be amended or modified in any way except by written
instrument signed by the Parties hereto.
16.4 This Agreement shall enure to the benefit of and be binding upon the
Parties hereto, together with their personal representatives, successors and
permitted assigns.
16.5 This Agreement is a personal services agreement and may not be assigned by
either Party without the prior written consent of the other Party.
16.6 The waiver by either Party of any breach of the provisions of this
Agreement shall not operate or be construed as a waiver by that Party of any
other breach of the same or any other provision of this Agreement.
16.7 The Parties agree to execute and deliver such further and other documents,
and perform or cause to be performed such further and other acts and things as
may be necessary or desirable in order to give full force and effect to this
Agreement.
16.8 The Executive agrees that following the termination of the Executive’s
employment with the Corporation for any reason, the Executive shall tender his
resignation from any position he may hold as an officer or director of the
Corporation or any Related Corporation.
16.9 In the event of a Change of Control, the Corporation will use its
reasonable commercial efforts to obtain and pay for directors’ and officers’
liability insurance on a “trailing” or “run off” basis for the Executive,
covering claims made prior to or within six years from the date of the Change of
Control, such insurance to provide coverage substantially equivalent in scope
and coverage to that provided by the Corporation’s directors and officers
insurance policy, if any, in effect immediately prior to the Change of Control.
16.10 The Corporation agrees to co-operate with the Executive, to the extent
permitted by applicable tax laws, so as to permit the Executive to consider
payments hereunder on termination of employment to be retirement benefits.
16.11 Should any provision in this Agreement be found to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of the Agreement shall not be affected or impaired thereby in any
way.

-16-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the Parties hereto acknowledge and agree that they have read
and understand the terms of this Agreement, and that they have had an
opportunity to seek independent legal advice prior to entering into this
Agreement, and that they have executed this Agreement with full force and effect
from the date first written above.

            CANWEST PETROLEUM CORPORATION
    Per:                  

                Per:                  

     
 
   
Witness
  DR. ERDAL YILDIRIM
 
  Signed on October 10, 2006

-17-